In a malpractice action, the defendant Gromet appeals from a judg*978ment of the Supreme Court, Nassau County, entered October 27,1958 on a jury’s verdict in favor of plaintiff against both defendants. The plaintiff’s injuries allegedly resulted from the failure of the defendant Gromet to read properly X-ray photographs as showing a fracture of the fifth metatarsal bone of plaintiff’s right foot. Judgment insofar as it is in favor of plaintiff and against the defendant Gromet reversed on the facts, action severed, and a new trial granted as to the issues raised by the complaint and the answer of the defendant Gromet, with costs to abide the event. The finding that plaintiff’s condition resulted from the negligence of the defendant Gromet is against the weight of the evidence. Appeal by defendant Gromet from so much of the judgment as is in favor of the plaintiff against the defendant Clarke dismissed, without costs. Defendant Gromet is not aggrieved by this portion of the judgment. Beldock, Acting P. J., TJghetta, Christ, Pette and Brennan, JJ., concur.